Name: Commission Regulation (EC) No 2361/2001 of 30 November 2001 fixing the maximum purchase price for beef under the 15th partial invitation to tender pursuant to Regulation (EC) No 690/2001 and derogating from that Regulation
 Type: Regulation
 Subject Matter: animal product;  trade policy;  prices
 Date Published: nan

 Avis juridique important|32001R2361Commission Regulation (EC) No 2361/2001 of 30 November 2001 fixing the maximum purchase price for beef under the 15th partial invitation to tender pursuant to Regulation (EC) No 690/2001 and derogating from that Regulation Official Journal L 315 , 01/12/2001 P. 0057 - 0058Commission Regulation (EC) No 2361/2001of 30 November 2001fixing the maximum purchase price for beef under the 15th partial invitation to tender pursuant to Regulation (EC) No 690/2001 and derogating from that RegulationTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2), and in particular Article 38(2) thereof,Having regard to Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3), as last amended by Regulation (EC) No 2155/2001(4), and in particular Article 3(1) thereof,Whereas:(1) In application of Article 2(2) of Regulation (EC) No 690/2001, Commission Regulation (EC) No 713/2001 of 10 April 2001 on the purchase of beef under Regulation (EC) No 690/2001(5), as last amended by Regulation (EC) No 2288/2001(6), establishes the list of Member States in which the tendering is open for the 15th partial invitation to tender on 26 November 2001.(2) In accordance with Article 3(1) of Regulation (EC) No 690/2001, where appropriate, a maximum purchase price for the reference class is to be fixed in the light of the tenders received, taking into account the provisions of Article 3(2) of that Regulation.(3) Because of the need to support the market for beef in a reasonable way a maximum purchase price should be fixed at an appropriate level in the Member States concerned. In the light of the different level of market prices in those Member States, different maximum purchase prices should be fixed.(4) Article 4(2) of Regulation (EC) No 690/2001 lays down that delivery of the quantity awarded under each individual tender is to take place within 17 days of the publication of the maximum buying-in price. However, the Christmas period could slow down deliveries significantly. As a result, provision should be made to allow the quantities awarded under the 16th partial invitation to tender on 10 December 2001 to be delivered until 10 January 2002.(5) Due to the urgency of the support measures, this Regulation should enter into force immediately.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Under the 15th partial invitation to tender on 26 November 2001 opened under Regulation (EC) No 690/2001 the following maximum purchase prices shall be fixed:- Germany: EUR 154,50/100 kg,- Ireland: EUR 185,70/100 kg,- Spain: EUR 155,85/100 kg,- France: EUR 209,50/100 kg,- Luxembourg: EUR 165,00/100 kg,- Belgium: EUR 161,70/100 kg,- Portugal: EUR 158,00/100 kg.Article 2Notwithstanding Article 4(2) of Regulation (EC) No 690/2001 delivery of the quantity awarded under the 16th partial invitation to tender of 10 December 2001 may take place until 10 January 2002 at the latest.Article 3This Regulation shall enter into force on 1 December 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 November 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 95, 5.4.2001, p. 8.(4) OJ L 289, 6.11.2001, p. 4.(5) OJ L 100, 11.4.2001, p. 3.(6) OJ L 307, 24.11.2001, p. 12.